Exhibit 10.27

 

                  , 20   

 

[Name of Recipient]

[Address]

 

Notice of Grant of Performance-Based Restricted Stock Units

 

Dear [Name]:

 

Congratulations!  You have been granted a performance-based Restricted Stock
Unit award (the “Award”) pursuant to the terms and conditions of the Verint
Systems Inc. (the “Company”) [2004 Stock Incentive Compensation Plan][2010
Long-Term Stock Incentive Plan][, as modified by the [UK Sub-Plan
thereunder][Canadian Sub-Plan thereunder][Israeli Supplement thereto][India
Addendum],] (the “Plan”) and the attached Verint Systems Inc. Performance-Based
Restricted Stock Unit Award Agreement (the “Agreement”).  The details of your
Award are specified below and in the attached Agreement.  Capitalized terms used
in this Notice of Grant and not otherwise defined shall have the meanings given
in the Plan or the Agreement.

 

Granted To:

 

[Name]

ID#:

 

[ID Number]

 

 

 

Grant Date:

 

[                        ]

 

 

 

Target Number

 

 

of Units Granted:

 

[Number] (with the opportunity to earn up to

 

 

[Number](1) additional Restricted Stock Units)

 

 

 

Price Per Unit:

 

U.S.$0.00

 

 

 

Vesting Schedule:

 

The Restricted Stock Units granted hereby shall vest on the dates or at the
times set forth in the Agreement, upon the achievement of specified performance
goals, but in any event, no earlier than:

 

 

 

 

 

(a) [                , 20     with respect to the Period 1 Units];

 

 

(b) [                , 20     with respect to the Period 2 Units]; and

 

--------------------------------------------------------------------------------

(1)  Not to exceed 100% of the Target Number of Units (i.e., if the Target
Number of Restricted Stock Units is 100, the opportunity for additional
Restricted Stock Units may not exceed 100, for a grand total of 200).

 

--------------------------------------------------------------------------------


 

 

 

(c) [                , 20     with respect to the Period 3 Units].(2)

 

 

 

Cash Cancel Option:

 

On each vesting date, the Board of Directors of the Company shall have the
right, in its sole and absolute discretion, to cancel some or all of the portion
of the Award vesting on such vesting date and to instead cause the Verint entity
which employs you to pay you in cash (in accordance with such entity’s normal
payroll practices) the Fair Market Value of one Share for each Restricted Stock
Unit being cancelled (less applicable withholding).

 

 

 

 

 

Verint Systems Inc.

 

By my signature below or my online acceptance hereof (if provided to me
electronically), I hereby acknowledge my receipt of this Award granted on the
date shown above, which has been issued to me under the terms and conditions of
the Plan and the Agreement.  I agree that the Award is subject to all of the
terms and conditions of this Notice of Grant, the Plan, and the Agreement.

 

If I am a resident of Canada, I also acknowledge having requested that this
Notice and all documents referred to herein be drafted in the English language. 
Je reconnais également avoir exigé que ce document ainsi que tout document
auquel ce document fait référence, soient rédigés en langue anglaise.

 

 

Signature:

 

 

Date:

 

 

--------------------------------------------------------------------------------

(2)  In the case of Period 3, such date shall be no earlier than the third
anniversary of the date of Board or Committee approval of the grant for awards
under the 2004 Plan.

 

2

--------------------------------------------------------------------------------


 

VERINT SYSTEMS INC.

 

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Performance-Based Restricted Stock Unit Award Agreement (“Agreement”) and
the Verint Systems Inc. [2004 Stock Incentive Compensation Plan][2010 Long-Term
Stock Incentive Plan][, as modified by the [UK Sub-Plan thereunder][Canadian
Sub-Plan thereunder][Israeli Supplement thereto][India Addendum],] (the “Plan”)
govern the terms and conditions of the Performance-Based Restricted Stock Unit
Award (the “Award”) specified in the Notice of Grant of Performance-Based
Restricted Stock Units (the “Notice of Grant”) delivered herewith entitling the
person to whom the Notice of Grant is addressed (“Grantee”) to receive from
Verint Systems Inc. (the “Company”) the target number of performance-based
Restricted Stock Units indicated in the Notice of Grant and the opportunity to
earn additional Restricted Stock Units (if provided for in the Notice of Grant),
as described herein, subject to the terms and conditions of this Agreement. 
[The Award is a Performance Compensation Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.](3)

 

1                                         RESTRICTED STOCK UNITS; VESTING

 

1.1                               Grant of Performance-Based Restricted Stock
Units.

 

(a)                                 Subject to the terms of this Agreement, the
Company hereby grants to Grantee the target number of performance-based
Restricted Stock Units indicated in the Notice of Grant (the “Target Units”),
and the opportunity to earn additional Restricted Stock Units (if provided for
in the Notice of Grant), as described herein, (the “Overachievement Units”, and
together with the Target Units, the “Total Units”), vesting of which depends
upon the Company’s performance during each Performance Period (defined below),
as specified for each such Performance Period.

 

(b)                                 Grantee’s right to receive all or any
portion of the Total Units will be contingent upon the Company’s achievement of
one or more performance goals specified in a performance matrix as an exhibit to
this Agreement (the “Performance Matrix”) measured over the following periods
(each, a “Performance Period” and, collectively, the “Performance Periods”):

 

(i)                                    Vesting of up to the first one-third of
the Total Units (the “Period 1 Units”) will be contingent upon the achievement
of the performance goal(s) during the period from [                        ]
through [                    ] (“Period 1”);

 

--------------------------------------------------------------------------------

(3)  Include for 162(m) officers.

 

3

--------------------------------------------------------------------------------


 

(ii)                                Vesting of up to the second one-third of the
Total Units (the “Period 2 Units”) will be contingent upon the achievement of
the performance goal(s) during the period from [                        ]
through [                    ] (“Period 2”); and

 

(iii)                            Vesting of up to the final one-third of the
Total Units (the “Period 3 Units”) will be contingent upon the achievement of
the performance goal(s) during the period from [                        ]
through [                    ] (“Period 3”).

 

(c)                                  The performance goal(s) and related
“Target”, “Threshold”, and “Maximum” levels (as described below) and any
associated definitions for each Performance Period will be set by the Board or
the Committee, in the discretion of the Board or the Committee, at the time of
grant or at any time thereafter so long as the performance goal(s) for a given
Performance Period are set prior to the conclusion of such Performance Period,
and to the extent practicable, on or before the 90th day of such Performance
Period.  Following establishment, all such information will be memorialized in
the Performance Matrix and provided to Grantee.  A sample Performance Matrix is
attached as Exhibit A hereto.

 

(d)                                 If and when the Restricted Stock Units vest
in accordance with the terms of this Agreement and the Notice of Grant without
forfeiture, and upon the satisfaction of all other applicable conditions as to
the Restricted Stock Units, one Share shall be issuable to Grantee for each
Restricted Stock Unit that vests on such date, which Shares, except as otherwise
provided herein or in the Notice of Grant, will be free of any Company-imposed
transfer restrictions.  Except as otherwise provided below, any fractional
Restricted Stock Unit remaining after the Award is fully vested shall be
discarded and shall not be converted into a fractional Share.

 

1.2                               Achievement of Payout Percentages and Vesting
of Performance-Based Restricted Stock Units.

 

(a)                                 Below Threshold.  If upon conclusion of the
relevant Performance Period, achievement of a performance goal for that
Performance Period falls below the “Threshold” level for such performance goal,
as set forth in the applicable Performance Matrix, a payout percentage of 0% for
such Performance Period in respect of such performance goal shall be achieved.

 

(b)                                 At a Level or Between Levels.  If, upon
conclusion of the relevant Performance Period, achievement of a performance goal
for that Performance Period equals a specified level for such performance goal
as set forth in the applicable Performance Matrix (other than the “Maximum”
level), the payout percentage specified for such level in the Performance Matrix
shall be achieved.  However, if, upon conclusion of the relevant Performance
Period, achievement of a performance goal for that Performance Period exceeds a
specified level for such performance goal as set forth in the applicable
Performance Matrix (i.e., above

 

4

--------------------------------------------------------------------------------


 

the “Threshold” level but less than the “Maximum” level), the payout percentage
shall be calculated on a linear basis based on (i) where the actual achievement
of such performance goal falls between the two nearest specified levels as set
forth in the Performance Matrix and (ii) the corresponding payout percentages
specified in the Performance Matrix.  Notwithstanding the foregoing, if, upon
conclusion of such Performance Period, achievement of such performance goal for
that Performance Period exceeds the “Target” level (but is less than the
“Maximum” level) the payout percentage for such Performance Period in respect of
such performance goal shall only exceed the payout percentage specified for the
Target level if the Notice of Grant indicates that Overachievement Units are
eligible to be earned.

 

(c)                                  Equals or Exceeds Maximum.  If the Notice
of Grant indicates that Overachievement Units are eligible to be earned, and
upon conclusion of the relevant Performance Period, achievement of a performance
goal for that Performance Period equals or exceeds the “Maximum” level for such
performance goal, as set forth in the applicable Performance Matrix, a payout
percentage of 200% for such Performance Period in respect of such performance
goal shall be achieved.

 

(d)                                 Vesting of Units; Independence of
Performance Goals.  The number of Restricted Stock Units that will vest in a
given Performance Period shall, unless otherwise specified in the Performance
Matrix, be determined by multiplying the “combined average payout percentage
achieved” by the number of Target Units eligible to be earned in such
Performance Period.  The “combined average payout percentage achieved” shall,
unless otherwise specified in the Performance Matrix, be the quotient of (A) and
(B), where (A) is the sum of the actual payout percentages achieved for each
performance goal, and (B) is the number of performance goals.  If the foregoing
calculation would result in the vesting of a fraction of a Restricted Stock
Unit, the result of the calculation will be rounded down to the nearest whole
Restricted Stock Unit.

 

(e)                                  Determination of Earned Award.  Not later
than 60 days following the Board’s receipt of the Company’s audited financial
statements covering the relevant Performance Period, the Board or the Committee
will determine (i) whether and to what extent the performance goal(s) have been
satisfied for each Performance Period, (ii) the number of Restricted Stock Units
that shall have become vested hereunder and (iii) whether all other conditions
to receipt of the Shares have been met.  The Board or Committee’s determination
of the foregoing shall be final and binding on Grantee absent a showing of
manifest error.  Notwithstanding any other provision of this Agreement, no
Restricted Stock Units for a given Performance Period shall vest (x) until the
Board or Committee has made the foregoing determinations for such Performance
Period and (y) prior to the date discussed in the next paragraph.

 

5

--------------------------------------------------------------------------------


 

(f)                                   Time Vesting Limitation.  Notwithstanding
the determination of the Board or the Committee pursuant to the previous
paragraph, the Period 1 Units, Period 2 Units, and Period 3 Units shall not vest
prior to the respective dates specified in the Notice of Grant.

 

(g)                                 Other Vesting Provisions.

 

(i)                                    Any Restricted Stock Units that do not
become vested based on the foregoing provisions with respect to a given
Performance Period will be automatically forfeited by Grantee without
consideration.

 

(ii)                                [On each vesting date, the Board shall have
the right, in its sole and absolute discretion, to cancel some or all of the
portion of the Award vesting on such vesting date and to instead cause the
Verint entity which employs Grantee to pay Grantee in cash the Fair Market Value
of one Share for each Restricted Stock Unit being cancelled (less applicable
withholding).  All cash payments to Grantee hereunder will be made by the Verint
entity which employs Grantee in accordance with its normal payroll practices
either on or promptly following the date of the Company action which gives rise
to such payment; provided, however, that the Company shall have the authority to
delay any such payments to the extent necessary to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to “specified
employees”); in such event, any payment to which Grantee would otherwise be
entitled during the six (6) month period following the date Grantee ceases to be
employed by or otherwise in the service of the Company will be issued on the
first business day following the expiration of such six (6) month period.]

 

1.3                               Forfeiture.

 

(a)                                 Except as otherwise provided herein,
Grantee’s right to receive any of the Restricted Stock Units is contingent upon
his or her remaining in the Continuous Service of the Company or a Subsidiary or
Affiliate through the respective vesting dates specified in the Notice of
Grant.  If Grantee’s Continuous Service terminates for any reason, all
Restricted Stock Units which are then unvested shall, unless otherwise
determined by the Board or the Committee in its sole discretion or subject to a
separate written agreement between the parties, be cancelled and the Company
shall thereupon have no further obligation thereunder.  For the avoidance of
doubt, subject to a separate written agreement between the parties, Grantee
acknowledges and agrees that he or she has no expectation that any Restricted
Stock Units will vest on the termination of his or her Continuous Service for
any reason and that he or she will not be entitled to make a claim for any loss
occasioned by such forfeiture as part of any claim for breach of his or her
employment or service contract or otherwise.

 

6

--------------------------------------------------------------------------------


 

1.4                               Delivery.

 

(a)                                 Subject to Section 1.6 and any other
applicable conditions hereunder, as soon as administratively practicable
following the vesting of Restricted Stock Units in accordance with the terms of
this Agreement (but in no event later than the date the short-term deferral
period under Section 409A of the Code expires with respect to such vested
Shares), the Company shall issue the applicable Shares and, at its option,
(i) deliver or cause to be delivered to Grantee a certificate or certificates
for the applicable Shares or (ii) transfer or arrange to have transferred the
Shares to a brokerage account of Grantee designated by the Company.

 

(b)                                 Notwithstanding the foregoing, the issuance
of Shares upon the vesting of a Restricted Stock Unit shall be delayed in the
event the Company reasonably anticipates that the issuance of Shares would
constitute a violation of U.S. federal securities laws, other applicable law, or
Nasdaq rules.  If the issuance of the Shares is delayed by the provisions of
this paragraph, such issuance shall occur at the earliest date at which the
Company reasonably anticipates issuing the Shares will not cause such a
violation.  For purposes of this paragraph, the issuance of Shares that would
cause inclusion in gross income or the application of any penalty provision or
other provision of the Code or other tax legislation applicable to Grantee is
not considered a violation of applicable law.

 

1.5                               Restrictions.

 

(a)                                 Except as provided herein, Grantee shall not
have any rights as a stockholder with respect to any Shares to be distributed
under the Plan until he or she has become the holder of such Shares as provided
in the Plan.

 

(b)                                 The Award is subject to the transferability
restrictions under the Plan.

 

1.6                               Tax; Withholding.

 

(a)                                 The Company shall determine the amount of
any withholding or other tax required by law to be withheld or paid by the
Company or its Subsidiary with respect to any income recognized by Grantee with
respect to the Restricted Stock Units or the issuance of Shares pursuant to the
terms of the Restricted Stock Units.

 

(b)                                 Neither the Company nor any Subsidiary,
Affiliate or agent makes any representation or undertaking regarding the
treatment of any tax or withholding in connection with the grant or vesting of
the Award or the subsequent sale of Shares subject to the Award.  The Company
and its Subsidiaries and Affiliates do not commit and are under no obligation to
structure the Award to reduce or eliminate Grantee’s tax liability.

 

(c)                                  Notwithstanding the withholding provision
in the Plan:

 

7

--------------------------------------------------------------------------------


 

(i)                                    If in the tax jurisdiction in which
Grantee resides, a tax withholding obligation arises upon vesting of the Award
(regardless of when the Shares underlying the Award are delivered to Grantee),
or for non-employee directors of the Company in any jurisdiction, on each date
the Award actually vests, if (1) the Company does not have in place an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”) or there is not a Securities Act exemption available under
which Grantee may sell Shares or (2) Grantee is subject to a Company-imposed
trading blackout, unless Grantee has made other arrangements satisfactory to the
Company, the Company will (x) with respect to employees of the Company, withhold
from the Shares to be delivered to Grantee such number of Shares as are
sufficient in value (as determined by the Company in its sole discretion) to
cover the minimum amount of the tax withholding obligation and (y) with respect
to non-employee directors of the Company, settle 40% of the portion of the Award
then vesting in cash by paying Grantee cash (in accordance with the Company’s
normal payroll practices) equal to the Fair Market Value of one Share for each
Restricted Stock Unit being settled in such manner.

 

(ii)                                If in the tax jurisdiction in which Grantee
resides a tax withholding obligation arises upon delivery of the Shares
underlying the Restricted Stock Units (regardless of when vesting occurs), then
following each date the Award actually vests, the Company will defer the
delivery of the Shares otherwise deliverable to Grantee until the earliest of
(1) the date Grantee’s employment with the Company (or a Subsidiary or
Affiliate) is terminated (by either party), (2) the date that the short-term
deferral period under Section 409A of the Code expires with respect to such
vested Shares, or (3) the date on which the Company has in place an effective
registration statement under the Securities Act or there is a Securities Act
exemption available under which Grantee may sell Shares and on which Grantee is
not subject to a Company-imposed trading blackout (the earliest of such dates,
the “Delivery Date”).  If on the Delivery Date (1) the Company does not have in
place an effective registration statement under the Securities Act or there is
not a Securities Act exemption available under which Grantee may sell Shares or
(2) Grantee is subject to a Company-imposed trading blackout, unless Grantee has
made other arrangements satisfactory to the Company, the Company will withhold
from the Shares to be delivered to Grantee such number of Shares as are
sufficient in value (as determined by the Company in its sole discretion) to
cover the minimum amount of the tax withholding obligation.

 

(d)                                 Grantee is ultimately liable and responsible
for all taxes owed by Grantee in connection with the Award, regardless of any
action the Company or any of its Subsidiaries, Affiliates or agents takes with
respect to any tax withholding obligations that arise in connection with the
Award.  Accordingly, Grantee agrees

 

8

--------------------------------------------------------------------------------


 

to pay to the Company or its relevant Subsidiary or Affiliate as soon as
practicable, including through additional payroll withholding (if permitted
under applicable law), any amount of required tax withholding that is not
satisfied by any such action of the Company or its Subsidiary or Affiliate.

 

(e)                                  The Committee shall be authorized, in its
sole discretion, to establish such rules and procedures relating to the use of
Shares of common stock to satisfy tax withholding obligations as it deems
necessary or appropriate to facilitate and promote the conformity of Grantee’s
transactions under this Agreement with Rule 16b-3 under the Securities Exchange
Act of 1934, as amended, if such rule is applicable to transactions by Grantee.

 

1.7                               Detrimental Activity.  In the event the
Committee determines or discovers during or after the course of Grantee’s
employment or service that Grantee committed an act during the course of
employment or service that constitutes or would have constituted Cause for
termination, the Committee shall have the right, to the maximum extent
permissible under applicable law, to cancel any or all of Grantee’s then
outstanding Awards (whether or not vested).

 

2                                         CERTAIN DEFINITIONS

 

Defined terms not defined in this Agreement but defined in the Plan shall have
the same definitions as in the Plan [and Appendix A].(4)

 

3                                         REPRESENTATIONS OF GRANTEE

 

Grantee hereby represents to the Company that Grantee has read and fully
understands the provisions of this Agreement, and Grantee acknowledges that
Grantee is relying solely on his or her own advisors with respect to the tax
consequences of this Award.  Grantee acknowledges that this Agreement has not
been reviewed or approved by any regulatory authority in his or her country of
residence or otherwise.

 

--------------------------------------------------------------------------------

(4)  Include for grants under the 2004 plan.

 

9

--------------------------------------------------------------------------------


 

4                                         NOTICES

 

All notices or communications under this Agreement shall be in writing,
addressed as follows:

 

To the Company:

 

Verint Systems Inc.

330 South Service Road

Melville, NY 11747-3201

U.S.A.

+(631) 962-9600 (phone)

+(631) 962-9623 (fax)

Attn: Chief Legal Officer

 

To Grantee:

 

as set forth in the Company’s payroll

records

 

Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested) or (b) sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), and the actual date
of receipt shall determine the time at which notice was given.  Grantee will
promptly notify the Company in writing upon any change in Grantee’s mailing
address or e-mail address.

 

5                                         BINDING AGREEMENT

 

This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of Grantee and the assigns and successors of the Company.

 

6                                         ENTIRE AGREEMENT; AMENDMENT

 

The Plan, this Agreement and the Notice of Grant represent the entire agreement
of the parties with respect to the subject matter hereof.  The Committee may
waive any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel or terminate, the Award; provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would impair the rights of Grantee or any holder or beneficiary of the
Award previously granted shall not be effective as to Grantee without the
written consent of Grantee, holder or beneficiary, further, provided, that the
consent of Grantee or any holder or beneficiary shall not be required to an
amendment that is deemed necessary by the Company to ensure compliance with
(a) the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any
regulations promulgated thereunder, including as a result of the implementation
of any recoupment policy the Company adopts to comply with the requirements set
forth in the Dodd-Frank

 

10

--------------------------------------------------------------------------------


 

Act and (b) Section 409A of the Code as amplified by any Internal Revenue
Service or U.S. Treasury Department regulations or guidance, or any other
applicable equivalent tax law, rule, or regulation, as the Company deems
appropriate or advisable.

 

7                                         GOVERNING LAW

 

The rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of New York, applied without giving effect
to its conflict of laws principles.  Each party to this Agreement hereby
consents and submits himself, herself or itself to the jurisdiction of the
courts of the state of New York for the purposes of any legal action or
proceeding arising out of this Agreement.  Nothing in this Agreement shall
affect the right of the Company to commence proceedings against Grantee in any
other competent jurisdiction, or concurrently in more than one jurisdiction, or
to serve process, pleadings and other papers upon Grantee in any manner
authorized by the laws of any such jurisdiction.  Grantee irrevocably waives:

 

(a)                                 any objection which it may have now or in
the future to the laying of the venue of any action, suit or proceeding in any
court referred to in this Section; and

 

(b)                                 any claim that any such action, suit or
proceeding has been brought in an inconvenient forum.

 

8                                         SEVERABILITY

 

If any provision of this Agreement is or becomes or is deemed to be invalid,
illegal or unenforceable in any jurisdiction or as to any person or this
Agreement, or would disqualify this Agreement under any law deemed applicable by
the Committee, such provision shall be construed or deemed amended to conform to
the applicable laws, or if it cannot be construed or deemed amended without, in
the determination of the Committee, materially altering the intent of this
Agreement, such provision shall be stricken as to such jurisdiction, person or
this Agreement and the remainder of this Agreement shall remain in full force
and effect.

 

9                                         ONE-TIME GRANT; NO RIGHT TO CONTINUED
SERVICE OR PARTICIPATION; EFFECT ON OTHER PLANS

 

The award evidenced by this Agreement is a voluntary, discretionary bonus being
made on a one-time basis and it does not constitute a commitment to make any
future awards.  Neither this Agreement nor the Notice of Grant shall be
construed as giving Grantee the right to be retained in the employ of, or in any
consulting relationship to, or as a director on the Board or board of directors,
as applicable, of, the Company or any Subsidiary or Affiliate of the Company.
Further, the Company or a Subsidiary or Affiliate of the Company may at any time
dismiss Grantee from employment or discontinue any consulting relationship, free
from any liability or any claim under the Plan or this Agreement, unless
otherwise expressly provided in the Plan, this Agreement or any applicable
employment contract or agreement.  Payment received by Grantee pursuant to

 

11

--------------------------------------------------------------------------------


 

this Agreement and the Notice of Grant shall not be considered salary or other
compensation for purposes of any severance pay or similar allowance and shall
not be included in the determination of benefits under any pension, group
insurance or other benefit plan of the Company or any Subsidiary or Affiliate in
which Grantee may be enrolled, except as provided under the terms of such plans,
or as determined by the Board.

 

10                                  NO STRICT CONSTRUCTION

 

No rule of strict construction shall be implied against the Company, the
Committee, or any other person in the interpretation of any of the terms of this
Agreement, the Notice of Grant or any rule or procedure established by the
Committee.

 

11                                  USE OF THE WORD “GRANTEE”

 

Wherever the word “Grantee” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
executors, the administrators, or the person or persons to whom the Restricted
Stock Units may be transferred by will or the laws of descent and distribution,
the word “Grantee” shall be deemed to include such person or persons.

 

12                                  FURTHER ASSURANCES

 

Grantee agrees, upon demand of the Company or the Committee, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements which may be reasonably required by the Company or the Committee, as
the case may be, to implement the provisions and purposes of this Agreement.

 

13                                  CONSENT TO TRANSFER PERSONAL DATA

 

The Company and its Subsidiaries hold certain personal information about
Grantee, that may include Grantee’s name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any Shares of stock held in the Company, or
details of any entitlement to Shares of stock awarded, canceled, purchased,
vested, or unvested, for the purpose of implementing, managing, and
administering the Award or the Agreement (“Data”).  Grantee hereby agrees that
the Company and/or its Subsidiaries may transfer Data amongst themselves as
necessary for the purpose of implementation, administration, and management of
Grantee’s participation in the Award or the Agreement, and the Company and/or
any of its Subsidiaries may each further transfer Data to any third parties
assisting the Company in the implementation, administration, and management of
the Award or the Agreement. These recipients may be located throughout the
world, including outside Grantee’s country of residence (or outside of the
European Economic Area, for Grantees located within the European Economic
Area).  Such countries may not provide for a similar level of data protection as
provided for by local law (such as, for example, European privacy directive
95/46/EC and local implementations thereof).  Grantee hereby authorizes those

 

12

--------------------------------------------------------------------------------


 

recipients — even if they are located in a country outside of Grantee’s country
of residence (or outside of the European Economic Area, for Grantees located
within the European Economic Area) — to receive, possess, use, retain, and
transfer the Data, in electronic or other form, for the purpose of implementing,
administering, and managing Grantee’s participation in the Award or the
Agreement, including any requisite transfer of such Data as may be required for
the administration of the Award or the Agreement and/or the subsequent holding
of Shares of stock on Grantee’s behalf by a broker or other third party with
whom Grantee or the Company may elect to deposit any Shares of stock acquired
pursuant to the Award or the Agreement.  Grantee is not obliged to consent to
such collection, use, processing and transfer of personal data and may, at any
time, review Data, require any necessary amendments to it, or withdraw the
consent contained in this Section by contacting the Company in writing. 
However, withdrawing or withholding consent may affect Grantee’s ability to
participate in the Award or the Agreement.  More information on the Data and/or
the consequences of withholding or withdrawing consent can be obtained from the
Company’s legal department.

 

14                                  GOVERNING PLAN DOCUMENT

 

This Agreement is subject to all the provisions of the Plan, the provisions of
which are hereby made a part of this Agreement, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan.  In the event of any conflict
between the provisions of this Agreement and those of the Plan, the provisions
of the Plan control.

 

15                                  CERTAIN COUNTRY-SPECIFIC PROVISIONS

 

For residents of the UK only:

 

Grantee agrees, as a condition to its acceptance of the Award, to satisfy any
requirement of the Company or any Subsidiary that, prior to vesting of all or
any part of the Award, Grantee enter into a joint election under section
431(1) of the UK Income Tax (Earnings and Pensions) Act 2003, the effect of
which is that the Shares issued on vesting will be treated as if they were not
restricted securities.

 

Tax withholding obligations under this Agreement shall include, without
limitation:

 

(i)                                     United Kingdom (UK) income tax; and

 

(ii)                                  UK primary class 1 (employee’s) national
insurance contributions.

 

For residents of Canada only:

 

I acknowledge having requested that this Agreement and all documents referred to
herein be drafted in the English language.  Je reconnais également avoir exigé
que ce document ainsi que tout document auquel ce document fait référence,
soient rédigés en langue anglaise.

 

13

--------------------------------------------------------------------------------


 

Tax withholding obligations under this Agreement shall include federal and
provincial income tax, Canadian Pension Plan contributions, and Employment
Insurance premiums (including the provincial equivalents) as applicable.

 

For residents of Hong Kong only:

 

The Data Protection Principles specified in the Personal Data (Privacy)
Ordinance (Cap. 486 of the Laws of Hong Kong) will apply to any Data upon its
transfer to any place outside of Hong Kong.

 

For residents of Israel only:

 

By my signature on this Agreement, I acknowledge that the Award is granted under
and governed by (i) this Agreement, (ii) the Plan, a copy of which has been
provided to me or made available for my review, (iii) the Israeli Supplement
(“the Supplement”), a copy of which has been provided to me or made available
for my review; (iv) Section 102(b)(2) of the Income Tax Ordinance (New Version)
— 1961 and the Rules promulgated in connection therewith, and (v) the Trust
Agreement, a copy of which has been provided to me or made available for my
review.  Furthermore, by my signature on this Agreement, I agree that the Awards
will be issued to the Trustee to hold on my behalf, pursuant to the terms of the
Section 102, the Section 102 Rules and the Trust Agreement.

 

In addition, by my signature on this Agreement, I confirm that I am familiar
with the terms and provisions of Section 102, particularly the Capital Gains
Track described in subsection (b)(2) thereof, and I agree that I will not
require the Trustee to release the Awards or Company shares to me, or to sell
the Awards or Company shares to a third party, during the Holding Period, unless
permitted to do so by applicable law.

 

All capitalized terms in this undertaking shall have the meaning granted to them
under the Supplement.

 

END OF AGREEMENT

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

Sample Performance Matrix

Performance Equity Award Granted [              ], 20[    ]

Performance Period Ending January 31, 20[    ]

(Period [   ] of 3)

 

Target Units for Performance Period:

 

Total Units for Performance Period:

 

Revenue Achieved in Performance Period(5)

 

Revenue Payout Percentage in Performance
Period

 

Threshold ([    ]% of Revenue Target)

 

[    ]%

 

Target (100% of Revenue Target)

 

[    ]%

 

Maximum ([    ]% of Revenue Target)

 

200%(6)

 

 

Operating Income Achieved in Performance
Period(7)

 

Operating Income Payout Percentage in
Performance Period

 

Threshold ([    ]% of Operating Income Target)

 

[    ]%

 

Target (100% of Operating Income Target)

 

[    ]%

 

Maximum ([    ]% of Operating Income Target)

 

200%(8)

 

 

--------------------------------------------------------------------------------

(5)  May include more than three data points.

(6)  If the Notice of Grant does not make Overachievement Units available for
over-performance, replace this line of the table with “Maximum: Not Applicable”.

(7)  May include more than three data points.

(8)  See footnote 6 above.

 

15

--------------------------------------------------------------------------------


 

(9)[Appendix A

CERTAIN DEFINITIONS

 

For purposes of this Agreement, the following terms have the following meanings:

 

“Cause” as a reason for Grantee’s termination of employment or service shall
have the meaning assigned such term in the employment, severance or similar
agreement, if any, between Grantee and the Company or a Subsidiary or Affiliate
of the Company. If Grantee is not a party to an employment, severance or similar
agreement with the Company or a Subsidiary or Affiliate of the Company in which
such term is defined, then “Cause” shall mean Grantee’s: (A) conviction of, or
plea of guilty or nolo contendere to, a felony or indictment for a crime
involving dishonesty, fraud or moral turpitude; (B) willful and intentional
breach of Grantee’s obligations to the Company or a Subsidiary or Affiliate of
the Company; (C) willful misconduct, or any dishonest or fraudulent act or
omission; (D) violation of any securities or financial reporting laws, rules or
regulations or any policy of the Company or a Subsidiary or Affiliate of the
Company relating to the foregoing; (E) violation of the policies of the Company
or a Subsidiary or Affiliate of the Company on harassment, discrimination or
substance abuse; or (F) gross negligence, gross neglect of duties or gross
insubordination in Grantee’s performance of duties with the Company or a
Subsidiary or Affiliate of the Company.

 

“Share” means the common stock of the Company, par value $.001 per share, or
such other class or kind of shares or other securities resulting from the
adjustment application under the Plan.]

 

--------------------------------------------------------------------------------

(9)  Include Appendix A only for grants under the 2004 plan.

 

16

--------------------------------------------------------------------------------